Citation Nr: 1443502	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  11-25 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1971 to May 1975.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an April 2011 rating decision from the Department of Veterans Affairs (VA)
Regional Office (R0) in St. Paul, Minnesota.

In a November 2013 decision the Board reopened the Veteran's claim for service connection for a low back disability and remanded the claim for further development.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran does not have a low back disability that onset in service or is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.

Service connection may also be granted on a presumptive basis for certain chronic diseases, including arthritis, if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

The Veteran originally filed his claim for service connection for a low back disability in 1993.  The claim was denied by the RO in December 1993 and the Veteran subsequently filed to reopen his claim multiple times.

In each of his previous claims, the Veteran has contended that his back was injured by a trailer that slipped and hit him.  Specifically, in his September 1993 claim the Veteran stated that in June 1972 a support pulley gave way and a handle hit his back.  At his October 1993 VA examination he told the examiner he was working under a truck trailer with the trailer slipped down slightly and a piece that was protruding from the trailer struck him in the low back.  At his July 1995 VA exam the Veteran reported he injured his back in 1973 when trying to disconnect a semi-trailer.  He reported the trailer hit him on his back.

However, in connection with his most recent, December 2010 claim, the Veteran has contended his back injury resulted from a single-vehicle crash that occurred when he was driving a mail truck and fell asleep.

The Veteran submitted a September 2011 statement from a fellow service member who stated that he was an administrative clerk assigned to the same unit as the Veteran.  He stated that in early 1973 the Veteran was involved in a single-vehicle crash while driving his mail courier route.

The Board has reviewed the Veteran's service personnel records and has found no mention of an on-duty vehicle crash.  In fact, the Veteran's performance report for the period from July 1972 to July 1973 notes that the Veteran operated general purpose vehicles up to and including tractor trailer units.  The evaluation states that all tasks were completed without incident or accident.

There are also no service treatment records available showing complaints of a back injury or mention of a vehicle crash.  Notably, the Veteran's spine was found to be normal on his May 1975 discharge examination.  The Veteran also denied recurrent back pain on the accompanying report of medical history.

The Veteran was afforded a VA examination in March 2014 at which he told the examiner his back had not been the same since he was in a vehicle crash in service in 1972.  The Veteran did not mention the falling trailer.  The examiner opined that it is less likely than not that the Veteran's current back condition was incurred in or caused by service.  The examiner noted the lack of documentation of the Veteran's claimed in-service vehicle crash and his normal discharge examination.  The examiner stated that if the Veteran were to have had significant back issues he would not have been able to work in truck driving and road construction after service.

The Board acknowledges the Veteran's contention that he was in a single-vehicle crash in service and the statement from the fellow service-member expressing that that service member was aware of the Veteran's reported crash.  However, the Board simply does not find the statements credible.  

The Board finds that a preponderance of the credible evidence does not support that the Veteran was involved in an in-service vehicle crash injuring his back.  First, the Board notes that the Veteran has filed a claim for service connection for a low back disability multiple times over the past two decades.  However, it was not until the current claim in 2010 that the Veteran first mentioned an in-service vehicle crash, despite making a number of statements and being afforded two VA examinations prior to his most recent claim.  Rather, in support of his previous claims, the Veteran solely mentioned an incident in which he said a trailer slipped and hit his back.  It seems doubtful if, as the Veteran told the March 2014 VA examiner, his back has not been the same since the vehicle crash, that he would have failed to mention such a key incident though he had the opportunity to do so many times. 

There is also no record of an in-service vehicle crash in the Veteran's personnel records.  In fact, his performance evaluation from July 1972 to July 1973 noted the Veteran had completed his driving duties without incident or accident.  The Board finds the performance evaluation particularly probative as it suggests the Veteran had not been in any accidents during the time period he has argued that he crashed a mail truck.

Further, the contemporaneous evidence does not support that the Veteran injured his back in service.  Not only was his spine found normal at his discharge examination, he endorsed no back problems on his separation report of medical history, while reporting other conditions.  Thus, the Board finds the reports weigh heavily against finding that the Veteran in fact had back problems at the time of his discharge from service.

The inconsistencies noted above lead the Board to the conclusion that the Veteran's reports made in the course of seeking VA benefits for a low back disability are not credible.  Therefore the Board affords them little probative weight.  The Board also affords little probative weight to the statement by the Veteran's fellow service member.  Although the author of the letter suggests he has knowledge of the Veteran's car crash in service, the Board finds the evidence overall does not support that such a crash occurred, injuring the Veteran.  The Board gives greater probative weight to the contemporaneous records that suggest that the Veteran neither was in a vehicle crash nor that he injured his back in service.

As the Board finds that a preponderance of the evidence is against finding that the Veteran injured his back in service either in a vehicle crash or by a trailer falling on him, and the evidence also does not support that the Veteran's back condition began in or is otherwise related to service, his claim must be denied.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in December 2010, prior to the initial adjudication of the claim on appeal.  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records and VA treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in March 2014.  The examiner, a medical professional, obtained an accurate history and listened to the Veteran's assertions.  The Board finds the VA examination is adequate.   Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).



ORDER

Service connection for a low back disability is denied.




____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


